In this case there was a valid arrest of appellant necessitating the removal of his vehicle from the place where it was illegally parked. Police departmental policy required that the vehicle be inventoried when impounded. This is exactly what the officers were doing when the search occurred. The majority invalidates the search because inventory forms were not used and because the officers did not agree exactly where the quarters were found. The majority places unreasonable and unwarranted restrictions on the officers. There is nothing here to suggest that the officers were engaging in an exploratory search or conducting other than a standard inventory search of an impounded vehicle.
I would hold that the search constituted a reasonable inventory search and would affirm the finding of the trial court. *Page 45